DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112/101
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 and 8 provide for the use of a positive active material, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
 Claims 7 and 8 are rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s )1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugie et al. (English machine translation of Intl. Pub. No. WO2017/183653A1).
Regarding Claims 1 and 2:  Sugie et al. teaches a positive active material comprising Li6CoO4 ([0073]-[0074]).  The ratio of M/(Li +M) in the lithium transition metal oxide of Sugie et al. is 1/7 or 0.14.

6CoO4 (lithium transition metal oxide) having an inverted fluorite-type structure with a ball mill (mechanochemical method according to [0040] of Applicant’s original specification) ([0017], [0021], and [0073]) wherein the ratio of M/(Li +M) in the lithium transition metal oxide of Sugie et al. is 1/7 or 0.14.  Therefore, the claimed physical properties would inherently be achieved by the composition as claimed and disclosed.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.
Regarding Claim 3:  The oxide of Sugie et al., Li6CoO4, can be rewritten as Li1.5Co0.25O, reading on the formula of claim 3 wherein x=0.125 and y=0.25.
Regarding Claims 4 and 5:  Sugie et al. teaches both a positive electrode and a non-aqueous lithium secondary battery (energy storage device) comprising the positive electrode comprising the active material ([0074]-[0075]).

Claim(s) 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugie et al. (English machine translation of Intl. Pub. No. WO2017/183653A1).
Regarding Claim 6:  Sugie et al. teaches a method of making a positive active material comprising treating Li6CoO4 (lithium transition metal oxide) having an inverted fluorite-type structure and Li2O having an inverted fluorite-type structure with a ball mill (mechanochemical method according to [0040] of Applicant’s original specification) ([0017], [0021], and [0073]).  The ratio of M/(Li +M) in the lithium transition metal oxide of Sugie et al. is 1/7 or 0.14.
Regarding Claims 7 and 8:  Sugie et al. teaches a method of making a positive electrode and a non-aqueous lithium secondary battery (energy storage device) comprising the positive electrode with the active material ([0074]-[0075]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        August 12, 2021